Title: To Thomas Jefferson from Daniel Strobel, Jr., 20 July 1805
From: Strobel, Daniel, Jr.
To: Jefferson, Thomas


                  
                     To his Excellency Thomas Jefferson 
                        President of the United States.
                     Liverpool 20th July 1805.
                  
                  I owe to your Excellency my profound gratitude, for having been nominated by your Excellency in 1803 to the office of Consul of the United States for the port of Antwerp; which by a singular Concurrence of events never reached my Knowledge, till after the period your Excellency allotted for my acceptance of it in had expired, and Mr. Ridgeway substituted in my stead.—
                  Many misfortunes have marked my life, subsequent to the honor your Excellency conferred on me on that occasion, which lead me to hope from the well known character of your Excellency, that your Excellency will pardon me for again trespassing upon your Excellency’s attention; in doing which, I have also been encouraged by my estimable friend, our present minister at the Court of London, who has Kindly assured me that your Excellency will not consider it an intrusion.
                  The object of my present application is humbly to Solicit your Excellency’s protection—in the event of a vacancy occurring in the Consulate of Liverpool; where I am recently establish’d with my family.
                  I deem it indecorous to trouble your Excellency with a detail of my Situation and circumstances; too well calculated to excite the Compassion, and to wound the Sensibility of your Excellency.—
                  But in order that your Excelly—might be able to appreciate the magnitude of the Service your Excelly would render me, by doing me the honour to intrust me with the Consular Duty in this port, whenever it may Seem right to your Excellency, and by it, to measure the extent of what would be my gratitude, I have requested my friend Mr Short, to communicate to your Excellency, when at leisure, such particulars relative to my unhappy position, as will I hope justify me for presuming to lay my case before your Excellency.—
                  I cannot take my leave of your Excellency without expressing my deep regret, that circumstances made it impossible to me to visit the Seat of Government, subsequent to the introduction which Govr. Monroe honored me with in his letter to your Excellency, deliver’d by Mr Short in 1802.—It would have greatly flattered my Vanity, and highly gratified my best feelings to have had the honor of being presented to your Excellency.—
                  With great veneration for your Excelly’s Public and private character I beg leave to Subscribe myself
                  Your Excellency’s Most devoted and faithful Servt.
                  
                     D Strobel Junr.
                  
               